Opinion by
Head, J.,
The appellant, an incorporated and operating telephone company, desired to extend its then existing lines in several different directions. Having taken the necessary preliminary steps to secure an amendment of its charter, it applied to the Public Service Commission for a certificate of public convenience, the granting of which was made by the public service law a condition precedent to the issue of the amendment desired. Another telephone company, operating in a portion of . the territory to be included in the proposed amendment, protested on the ground that the public in that particular section was already being sufficiently served by existing lines and that the public convenience would be rather retarded than promoted by the entry therein of a competitive cor*535poration with no new field of service apparent. Public hearings were had, testimony was taken, and the case was argued before the commission. The result was that in large part the certificate issued, but as to two or three restricted localities it was refused. The petitioner company appeals to this court.
It cannot be denied that if the public service law is to be regarded as operative and controlling, the question was manifestly and entirely within the jurisdiction of the commission. What instrumentalities in the way of public utilities will promote the public safety, convenience and comfort in a given community is surely not a question of law. The opinion filed by Mr. Commissioner Rilling discloses, as we believe, an appropriate reason for the action of the commission. There is nothing within our vision, as we examine the record, that would permit us to declare it to be an illegal reason unless we go to the extent urged upon us by the able counsel for the appellant, to wit, that the refusal of the certificate sought amounted to a denial of some constitutional right of the appellant company.
It is true that Section XII, Article XYI, of our organic law provides, “Any association or corporation organized for the purpose, or any individual, shall have the right to construct and maintain lines of telegraph within this State, and to connect the same with other lines; and the general assembly shall, by general law of uniform operation, provide reasonable regulations to give full effect to this section.” We assume from the very terms of the language quoted it could hardly be urged this section of the Constitution was self-executing. The mere adoption of that instrument did not vest in every individual in the State, or in every association of individuals, actuated by a common desire, the right to occupy the roads and highways of the Commonwealth without regulation or restriction. “The general assembly shall, by general law of uniform operation, provide reasonable regulations to give full effect to this section.” The legislature, follow*536ing both tbe letter and tbe spirit of tbe language we bave quoted,' bas provided regulations wbicb it asserts are reasonable for tbe purpose of giving due effect to tbe constitutional provision. If tbe regulation bere complained of be a reasonable one, it is not easy to perceive bow it can be said that any constitutional right of tbe appellant bas been impaired or destroyed. We are not convinced tbis court should declare it to be unreasonable, and this for tbe sufficient reason that tbe question involved, as we bave already stated it, depends on many matters that could and should affect tbe judgment of tbe Public Service Commission, acting, as it does, for tbe entire body of tbe public. If its order or decree infringes upon no right secured, by tbe constitution and laws of tbe State, to tbe appellant, it should not be interfered with. We are of opinion it can produce no such result.
Tbe order and decree of tbe Public Service Commission appealed from is affirmed and tbe appeal dismissed at tbe costs of tbe appellant.